Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 6/1/2022.  Claims 1-4 have been amended.  Claims 3 and 4 remain withdrawn.    

Response to Arguments
Applicant’s arguments have been considered but are not persuasive.  Applicant argues Moulin (FR 3055409) does not teaches the sealing patterns as claimed.  However, Examiner notes Applicant has claimed a device/apparatus, not a method.  It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226,228-29 (CCPA 1971 ); In re Danly, 263 F.2d 844,847, 120 USPQ 528,531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Further, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Although the claims recites the sealing unit “thermally welds…to form an upper welding part,” no specific structure is provided for the “sealing unit,” only the shape of the final seal shape it forms in the packaging bag, which is material worked on that is not part of the device.  Therefore, since the claims are directed to a device and not a method, Examiner submits nothing in the claims requires the sealing unit to have a specific seal forming shape to form both the horizonal and vertical seals.  Although a specific sealing shape is described as being as formed having a plurality of rectangular shapes, a sealing unit could form such a shape simply with a single a horizontal weld that forms the top side of a plurality of open rectangular shapes.  For example, hypothetically, after filling, a bottom seal and multiple vertical seals could be made manually, such that a single horizontal seal at the sealing unit in Moulin forms a plurality of rectangular boxes simply by completing the final top horizonal side of the boxes with a straight horizonal seal. 
 Such an interpretation is warranted because the claims only recite a functional limitation on the material worked on by the device without actually specifically limiting the structure of the “sealing unit” itself.  Note Applicant can circumvent this broad interpretation of the device by utilizing “configured to” language with respect to the sealing unit, thus specifying that the sealing unit must have a specific structure designed to form the specified seal shape, and eliminating the interpretation discussed above.
However, even assuming such a shape is specified, Examiner submits it is little more than a design choice well within the scope of the prior art as shown via the rejection below.  Applicant argues this shape specifically makes the seal “breathable,” but Examiner disagrees.  The spaced lines of the seal may make the seal breathable, not the shape in which they are arranged, and such spaced lines are not claimed.  The instant specification teaches the “sealed portions,” which are spaced welding dashes [6] “arranged to be separate from each other” (See instant PgPub 2021/0154946, page 3, paragraph [0032]), are what provide breathability, not the shape in which they are arranged.  
Examiner notes neither the sealed parts in spaced lines being separate from each other, nor seal breathability, is claimed, but only the shape of the seal in horizontal and vertical lines making rectangular shapes.  Examiner submits rectangular shapes do not make the seal breathable, and such shapes appear to be little more than a design choice.  Breathable seals having separated sealed portions are known in art to be formed in similar package closures (See, for example, Perrine, US 2003/0213543), and there is no apparent reason why the rectangular shapes provide any advantage over such known breathability patterns even if breathability or spaced seal portion were to be claimed (and as stated, they are NOT currently claimed). 
 Further, generally rectangular seal patterns are also known as shown in the rejection below, and Examiner submits the exact specified shape is not inventive and any distinction between the claimed shape and the prior art is nothing more than a design choice relative to the prior art unless Applicant has evidence to the contrary.  Such evidence has not been provided in the instant specification, which suggest the seal inspection method to ensure seal quality, and not the seal shape, is the inventive feature of the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moulin (FR 3055409, wherein textual citations are to the machine translation provided), and optionally further in view of Giacomelli et al. (US 5,890,347) and Aurand (US 2017/0152064).
Regarding Claim 1, Moulin teaches a manufacturing device of a package (See page 1, lines 16-21 and page 5, lines 180-183, wherein a packaging process and device therefore is recite using a thermoplastic, i.e. resin, tube/sheet), the device comprising:
a filling unit [200] that fills a packaging bag (See Fig. 2 and page 1, lines 23-25 and page 4, lines 133-135, wherein a hopper, i.e. a filling unit, fill the package with material);
 a sealing unit [230] that thermally welds an upper end of the packing bag to form an upper welded part including overlapping parts of the sheet (See Fig. 2 and page 4, lines 135-140, teaching heat welding the tube to seal it close; and see Fig. 1 and pages 1-2, lines 34-44, wherein at least the heel [111] portion of the weld, the area where weld quality is evaluated, is clearly made thinner by welding; and note this is standard when heat welding a thermoplastic).  Moulin further teaches an inspection device [350,360] that obtains thickness information to determine weld quality, and rejects seal with poor quality (See page 2, lines 62-68 and pages 4-5, lines 156-175).
Although Moulin fails to specifically teach a bag making unit for forming an initial weld in the bag, Moulin teaches the package may comprise two welded ends (See page 6, lines 230-232).  Examiner submits when forming a package with two welded ends, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a bag making unit for forming the first weld/heat seal as a horizonal seal, which is a standard seal in bag making.  Doing so would have predictably allowed the package having two welded ends to be formed in-line from raw materials such as a tube/sheet as otherwise shown in in Fig. 2, wherein the first weld must be made prior to filling in order to ensure the package can hold the filled material. 
Further, Moulin does not teach specific sealing shape claimed.  However, as described in the arguments above, the claims are directed to a device and nothing in the claim language specifically limits the structure of the sealing unit and the shape of the seals it imparts, but only its function in a sealing process.  As argued above, a sealing unit forming a single horizontal seal may technically form a plurality of rectangular shapes if those shapes are already partially imparted by a prior process step and only require a final horizonal seal to be “formed.”  Thus, theoretically, the device in Moulin could form such shapes if a plurality of open rectangles were formed manually between the filling unit and sealing unit when using the device of Moulin.  Such a method need not be suggested in the prior art because Applicant claims a device, and Examiner is merely noted the functional process limitations as to how the device operates to not necessarily limit its structure as Applicant intends.  
Further, Examiner submits the packages to be produced in Moulin are not specifically limited and it would have been apparent the inspection therein is relevant to any welded closures for packaging (See page 6, lines 225-238, clearly indicated any weld closures of tubular packaging may be utilized).  Further, there is no reason to think that the specific pattern of the weld is limited when using the process of Moulin, and it would have been expected that various weld patterns could have been evaluated by the process to produce various types of packing known in the art.  Thus, it would have been expected that any known weld patterns could have been evaluated, if desired, by the process of Moulin so as to produce said patterns with desired sealing properties while also ensuring weld quality.  
Giacomelli et al. teaches seals may be formed in various patterns, including forming a plurality of rectangular shapes (See Fig. 9, and note the central weld [88] essentially forms two rectangular shapes with weld [86], which contains both vertical and horizontal seal lines), so as to limit the width of the seal, utilize less energy, and form the seal more rapidly without loss in integrity (See col. 7, line 55 to col. 8, line 25).  Similar use of multiple seal lines are known to be applicable to sealing tubular-type plastic bags as well (See, for example, Aurand, page 1, paragraphs [0001], [0010] and pages 2-3, paragraph [0035]-[0037], teaches multiple welds of varying strength on gusseted bags formed from plastic tubes), and thus the seal patterns of Giacomelli et al. would have been expected to have similar advantages when sealing such packaging.  Examiner submits it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize known welds for package closures for packaging bags, such as gusseted plastic packing tubes, utilized in the process of Moulin, such as a plurality of rectangular shapes as taught in Giacomelli et al.  Doing so would have predictably created known advantageous closure seals for packaging with high integrity that can be formed with less energy and cooled quicker.  It further would have been advantageous to evaluate such seals with the inspection device in Moulin to ensure their quality.  
Examiner submits any distinction between the seal shape taught in the prior art and that claimed, if any, is considered a design choice by the manufacture without any specific advantage demonstrated by the Applicant, e.g. even if the shape in Fig. 9 is not considered a plurality of rectangular shapes, Examiner submits such a shape provide no advantage over the disclosed pattern and thus is nothing more than a design choice.  Note changes in shape are a matter of choice and are considered obvious to a person having ordinary skill in the art absent persuasive evidence that the shape is significant.  In re  Dailey, 357 F.2d 669 (CCPA 1966).  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moulin, Giacomelli et al., and Aurand as applied to Claim 1, and further in view of JP 2002236004 (hereinafter “Dak,” wherein all citations are to the machine translation provided by Applicant on 2/8/2021), Rai et al. (US 5,184,190), and Takashi et al. (JPH 02297007, wherein the machine translation provided in the prosecution history on 2/8/2021 is utilized for textual citations).
Regarding Claim 2, Moulin, Giacomelli et al., and Aurand teach the method of Claim 1 as described above.  Moulin determines weld quality by determining if there is a substantially uniform thickness across the weld (See page 5, lines 173-176) and teaches the device for determining thickness is not specifically limited, and other non-contact methods for determining thickness including optical methods would have been suitable as the weld quality inspection device (See page 6, lines 232-232).  Thus, it would have been apparent known non-contact methods for measuring the thickness of film capable of determining a uniformity in thickness would have predictably been suitable alternative inspection devices for measuring the thickness and determining the weld quality in the device of Moulin. 
Moulin doesn’t teach the inspection device uses light transmission to determine thickness.  However, such optical transmission methods for determining thicknesses of sheet-like materials using an irradiation device and an imaging device to determine a uniformity of thickness over a distance are well-known in art (See Dak, page 1, paragraphs [0001]-[0002], page 2, paragraph [0006], and pages 3-4, paragraphs [0015-0019], wherein an illumination device such as a fluorescent lamp, i.e. irradiation device, emits light radiation that transmits through a material and is detected by a camera, i.e. imaging device, so as to use the levels of transmission to form a thickness profile; it is noted fluorescent lamp such as described emit large amounts of UV light), including to determine weld quality (See, for example, Rai et al., col. 4, lines 13-53, wherein light transmission and collection thereof along the length of a seal is a known method of determining defective seals by a measuring of the light/darkness).  Further, it is known such thickness transmission methods may transmit and detect UV light in addition to visual light by the same process (See, for example, Takashi et al., 2nd paragraph of page 1, teaching irradiated UV may be transmitted and detected to determine thickness in a similar fashion).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize transmitted light/UV radiation (using a light/UV irradiation device and detection with an imaging device) through the closing weld in Moulin as an alternative method to determine thickness and weld quality, at least when using transmissible materials to form the package.  Such a non-contact thickness determining method is well-known to determine thickness variation in a sheet material, including along welded seams, and thus would have predictably served as a suitable alternative inspection method to determine the quality of the welds in Moulin, at least when the material is transmissible to the utilized radiation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746